Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  July 15, 2011                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

  142097 & (56)                                                                                       Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  QUICK COMMUNICATIONS, INC.,                                                                             Brian K. Zahra,
           Petitioner-Appellant/                                                                                     Justices
           Cross-Appellee,
  v                                                                SC: 142097
                                                                   COA: 286679
                                                                   MPSC: 00-015381
  MICHIGAN BELL TELEPHONE COMPANY,                                        00-015391
  d/b/a AT&T MICHIGAN,
             Respondent-Appellee/
             Cross-Appellant,
  and

  MICHIGAN PUBLIC SERVICE COMMISSION,
             Appellee.
  _________________________________________/

         On order of the Court, the application for leave to appeal the October 7, 2010
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court. The application
  for leave to appeal as cross-appellant is therefore moot and is DENIED.

        MARKMAN, J. (concurring).

        In my judgment, Judge SAAD’s dissent in the Court of Appeals correctly analyzed
  and resolved this case. However, because no party in this highly fact-intensive case
  sought reversal on this basis, I concur in the order denying leave to appeal.

      YOUNG, C.J., and MARY BETH KELLY and ZAHRA, JJ., join the statement of
  MARKMAN, J.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          July 15, 2011                       _________________________________________
         h0712                                                                Clerk